COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Keith Anthony Marine v. The State of Texas

Appellate case numbers: 01-13-00668-CR
                        01-13-00669-CR

Trial court case numbers: 1071617
                          1078980

Trial court:              263rd District Court of Harris County

       It is ordered that appellant Keith Anthony Marine’s “Order Regarding Request for
Rehearing” filed on November 18, 2013 is dismissed. See TEX. R. APP. P. 49.5 (permitting
additional motions for rehearing after first motion is ruled upon only when appellate court
modifies judgment, vacates judgment and renders new judgment, or issues different opinion).

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting for the Court


Date: November 26, 2013